Citation Nr: 0104293	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in February 1998, served on active 
duty from September 1965 to August 1967.  He had service 
in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.  

The appellant, the veteran's widow, seeks entitlement to 
service connection for the cause of the veteran's death.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  During the course of the appeal, 
the appellant moved to the jurisdiction of the RO in St. 
Louis, Missouri.  

In March 1998, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO also denied entitlement to basic 
eligibility for VA educational benefits under 38 U.S.C. 
Chapter 35.  The denial of such eligibility, however, was 
premature, as the appellant had not filed a claim of 
entitlement to VA educational benefits.  Moreover, she 
did not identify the denial of entitlement to VA 
educational benefits in her Notice of Disagreement, 
received in June 1998, or in her appeal, VA Form 9, 
received in November 1999.  Accordingly, the Board has no 
jurisdiction over that issue, and it will not be 
considered below.  38 U.S.C.A. §§ 7104, 7105 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 20.101, 20.200 (2000).  It 
is, however, referred to the RO for future action as 
necessary.



REMAND

The death certificate shows that the veteran died at 
Research Medical Center in Kansas City, as a result of 
atherosclerotic and hypertensive heart disease.  The 
death certificate also shows that an autopsy was 
performed.  Neither the final hospital report nor the 
autopsy report has been associated with the claims 
folder.

In her appeal (VA Form 9, received in November 1999), the 
appellant stated that she had attached a letter regarding 
a connection between service and the cause of the 
veteran's death.  She also stated that she had attached 
medical records from the VA medical center (MC) in 
Dallas, Texas.  That letter and those records are not 
associated with the claims folder.

During the pendency of the appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law 
was applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the VA regional office (RO) has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should attempt to locate 
documents which the appellant 
reportedly attached to her VA Form 9 
(received by the RO in November 
1999).  Those documents reportedly 
consisted of a letter regarding a 
connection between service and the 
cause of the veteran's death, as well 
as medical records from the VA 
medical center (MC) in Dallas, Texas.  
If the RO is unable to locate such 
documents, it should request that the 
appellant resubmit them.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  The RO should request that the 
appellant provide the names, 
addresses, and approximate dates of 
treatment or examination, for all 
health care providers who may possess 
additional records relevant to the 
issue of entitlement to service 
connection for the cause of the 
veteran's death.  This should 
include, but not be limited to, the 
report of the veteran's autopsy and 
the report of his final 
hospitalization in February 1998 at 
Research Medical Center in Kansas 
City.  The final hospital report 
should also include any associated 
clinical records and laboratory 
reports.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
The RO should also request that the 
appellant provide any relevant 
medical records she may possess.  
Failures to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder.

3.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for the cause of the 
veteran's death.  In so doing, the RO 
must ensure that it complies with the 
provisions of the recently enacted 
Veterans Claims Assistance Act of 
2000.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The appellant need take 
no action until she is notified.  It must be emphasized, 
however, that she does have the right to submit any 
additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



